Name: Commission Regulation (EEC) No 1907/78 of 7 August 1978 correcting Regulation (EEC) No 1837/78 defining the scope of Article 4 (5) of Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 78 Official Journal of the European Communities No L 217/ 13 COMMISSION REGULATION (EEC) No 1907/78 of 7 August 1978 correcting Regulation (EEC) No 1837/78 defining the scope of Article 4 (5 ) of Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 557/76 (2), and in particular Article 6 thereof, Whereas, during the procedure for the adoption by the Commission of Commission Regulation (EEC) No 1837/78 of 31 July 1978 (3 ), an error occurred in trans ­ mitting the wording of Article 1 (c) of that Regula ­ tion ; whereas the text submitted to the management committees, although it had the same economic impact, was worded differently ; whereas the text which is in accordance with the opinion of the management committees concerned should be used, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1837/78 is amended as follows : 'Article 4 (5) of Regulation (EEC) No 1380/75 shall apply to operations for which completion of the customs formalities occurs : (a) for operations in the sugar sector, on or after 1 June 1978 ; (b) for operations in other sectors , on or after 24 June 1978 ; (c) before these dates in cases where its applica ­ tion will be of advantage to the person concerned .' A rticle 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 August 1978 . For the Commission Finn GUNDELACH Vice-President \ (&gt;) OJ No L 106, 12 . 5 . 1971 , p. 1 . (2 ) OJ No L 67, 15 . 3 . 1976, p. 1 . (3 ) OJ No L 210, 1 . 8 . 1978 , p. 51 .